Citation Nr: 1715109	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-04 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus (flat feet).

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 1992. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO denied service connection for, inter alia, bilateral pes planus, and  a February 2009 rating decision in which the  RO denied service connection for scoliosis of the spine.  In November 2008, the Veteran filed her notice of disagreement as to the bilateral pes planus.  A statement of the case (SOC) was issued in January 2011.  The Veteran filed her substantive appeal (via VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2011.  In October 2009, the Veteran filed her notice of disagreement concerning the scoliosis claim.  An  SOC addressing both claims was issued in April 2010.  The Veteran filed a  substantive appeal of that claim that same month.  Jurisdiction over the claims has since been transferred to the RO in St. Petersburg, Florida.

In February 2015, the Veteran testified during a Board video-conference hearing held before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  Following the hearing, additional medical evidence was submitted, along with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. §§ 20.800 and 20.1304 (2016).

In April 2015, the Board remanded the service connection claims for bilateral pes planus and a back disability (then characterized as scoliosis of the spine) to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claims (as reflected in the October 2015 supplemental SOC (SSOC)).

With respect to the characterization of the claim for service connection previously adjudicated as one for scoliosis, diagnoses of other back disabilities of record, including degenerative joint disease (DJD) of the lumbar spine and lumbago, the Board had broadened the issue as claim for service connection for back disability, to encompass diagnosed disabilities of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decision addressing the service connection claim for bilateral pes planus is set forth below.  The service connection claim for back disability is addressed in the remand following the order; this matter is, again, being remanded to the agency of original jurisdiction (AOJ) for further action.  VA will notify the Veteran when further action, on her part, is required. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran's October 1987 separation examination report clinically identified bilateral pes planus at time of entry into service; therefore, she is therefore not presumed sound as to that disability.

3.  Competent, probative evidence of record weighs against a finding that the Veteran's bilateral pes planus was permanently aggravated beyond the natural progression of the disability during service.


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus are not met.  38 U.S.C.A. §§ 1110, 111, 1131, 1132, 1153, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a substantially complete application for benefits is received, the notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ..  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, a December 2006 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate her claim for service connection for bilateral pes planus.  This letter also informed the Veteran of what information and evidence must be submitted by her, and what information and evidence would be obtained by VA.  This letter provided the Veteran with general information pertaining to VA's the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The July 2008 rating decision reflects the AOJ's initial adjudication of the claim for service connection for after the issuance of the December 2006 letter. 

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the claim herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to this matter.  Pertinent medical evidence associated with the claims file consists of the Veteran's STRs, VA and private treatment records, and report of a VA examination (as requested by the Board in its April 2015 remand).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  During the February 2015 Board hearing, the Veteran identified private treatment providers pertaining to her pes planus.  In August 2015, such treatment records were associated with the record.  No other records have been obtained and, significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  Also of record and considered in connection with the appeal is the transcript of the September 2016 Board hearing, along with various written statements provided by the Veteran and his representative.  The Board finds that no further action on this claim, prior to appellate consideration, is required.

As for the Board hearing, the Veteran was afforded the opportunity to orally set forth his contentions.  During the hearing, the undersigned Veterans Law Judge identified the issues on appeal, to include the matter herein decided.  Also, pertinent testimony was elicited regarding the nature and etiology of the Veteran's pes planus.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence in connection with the claim, on these facts, such omission was harmless, inasmuch as additional evidence was identified, and pursuant to the Board's subsequent remand, such evidence. as well as medical opinion evidence, was obtained.   Hence, the hearing was legally sufficient.  See 38 C.F.R. § 3.103 (c)(2), (2016) and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Also as indicated above, the Board finds that, with respect to this claim, there was substantial compliance with the April 2015 remand directives. 

The Board notes that the Veteran asserts that she underwent a separation examination in 1992, but neither she nor VA has been able to locate the examination report.  However, the , the Veteran underwent a second separation examination in 1993, and the report of that  examination has been associated with the record.  Given the  1993 examination report coupled with VA and the Veteran's reported inability to locate the 1992 examination report, the Board finds that further efforts to obtain the 1992 report would be futile.  See 38 C.F.R. § 3.159. (2016)  As such, no further action in this regard is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on this claim, at this juncture. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998). 


II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Pertinent legal authority provides that a veteran who served for six months or more during peacetime after December 31, 1946, shall be presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1132. 

In the case, the report of the Veteran's October 1987 enlistment examination noted asymptomatic mild pes planus. As a preexisting medical condition has been noted upon entry into service, the presumption of soundness is not for application.  38 C.F.R. § 3.304 (b).

Where, as here, a veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies, meaning that for service connection to be warranted, it must be shown that a preexisting injury or disease was aggravated by a veteran's active military, naval, or air service.  Aggravation will be found where there is an increase in disability during such service (presumption of aggravation), unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

To trigger the presumption of aggravation, the Veteran must simply show, via evidence of record, that there was an increase in disability during his time in service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the Veteran establishes such a showing, the burden then shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  See Wagner, 370 F.3d at 1096.

However, "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346   (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).

In this case, the Veteran is seeking service connection for bilateral pes planus.  In particular, she asserts that her exercises she performed while on active duty, described as road marches and 3 to 4 mile runs, caused her feet to cramp to a point where she now has to wear arch supports in her shoes.  See Board hearing transcript dated April 2015.  

Given the conclusion that she was not in sound condition with respect to her feet at enlistment, the Board must consider whether there was an increase in disability during his time in service, and, if so, whether her bilateral pes planus was aggravated during her active service.  As such, the Board's present inquiry is limited to whether the Veteran's preexisting bilateral pes planus was aggravated beyond its natural progression by her service.

Her STRs are negative for any mention of treatment for bilateral pes planus, and are negative for complaints, clinical findings, treatment or a diagnosis relating to the condition.  Notably, in her January 1993 separation examination report, she denied foot trouble.

Post service, an October 2007 private treatment record notes the Veteran's complaints of a swollen blood vessel on the bottom of her foot.  She was diagnosed with pes planus and a bunion.  Thereafter, private records note the Veteran's pes planus.  See, e.g., November 2009, March 2010, and May 2010.

In a July 2008 statement, L.A.K., D.P.M., stated that the Veteran has had bilateral bunion pain in her feet for years.  L.A.K. also stated that the Veteran has been treated for her bunion deformities on her feet for years with worsening over time. 

In August 2015, the Veteran was afforded a VA examination, pertaining to his flat feet.  The VA examiner diagnosed bilateral pes planus.  The VA examiner reviewed the claims file, interviewed the Veteran, and opined that's the Veteran's pes planus did not worsen during her military service.  Additionally, the examiner stated that the Veteran's noted pes planus on her entrance examination report in October 1987 is not a result of her current foot disability.  The VA examiner reasoned, 

The STRs are silent for complaints of foot pain and the [V]eteran's quadrennial physical exam of 22 Jan 1993, eleven months after discharge, showed no complaints of foot pain and a normal clinical exam.  The first documented instance of foot pain is seen fourteen years later in 2007.  [ X-rays] at this time showed "pes planus suggested and minimal DJD".  There is no documentation to support worsening of the condition.  During military service and there is a demonstrated lack of chronicity after discharge.

See VA examination report dated August 2015.

The Board finds that entitlement to service connection for bilateral pes planus is not warranted. 

Initially, the Veteran's STRs did not show any feet abnormalities, to include symptomatic pes planus.  Furthermore, the Veteran's STRs were absent any complaints of feet pain.  Such indications provide highly probative evidence against the Veteran's claim.

Post service, the Veteran's private treatment provider statement stated that the Veteran's bunion deformities had worsened over the years.  See L.A.K.'s statement dated July 2008.  The Board finds that the private treatment provider's statement does not support the notion that the Veteran's pes planus underwent worsening or aggravation during service.  First, the private treatment provider's statement does not pertain to the pes planus on appeal, but rather bunion deformities, which have not been related to the Veteran's pes planus.  Second, even if the bunion deformities were relevant to the pes planus on appeal, the clinician merely stated that the Veteran's deformities worsened, without reference to service.  Additionally, the statement was rendered several decades after separations from service.  For these reasons, the clinician's statement is not probative as to whether service caused the Veteran's pes planus to undergo worsening, only that the Veteran's bunion deformities underwent worsening at some point in time.  

Also post service, an August 2015 VA examiner found that the Veteran's pes planus did not worsen or was not aggravated during her military service.  The Board finds that the August 2015 opinion is adequate; it is grounded in the evidence of record and supported by a complete rationale.  Moreover, the VA examiner cited to the medical evidence of record, to include STRs and post-service treatment records in support of his rationale.  

The Board finds the August 2015 opinion to be highly probative on the issue of whether the Veteran's disability was permanently worsened by service beyond the natural progression of the disability by service.  Even taking into consideration the any in-service events, which would therefore include any activities during the Veteran's service, the examiner found that the Veteran's disability was not aggravated.  Even if the Veteran may have experienced some foot symptoms in service, given the physical nature of military service, symptoms, alone are insufficient to establish service connection, as temporary flare-ups alone are not considered to be permanent worsening.  See Hunt, 1 Vet. App. at 297; see also Davis, 276 F.3d at 1346.

Therefore, the competent, probative evidence shows that the Veteran's pes planus did not worsen during her military service beyond the natural progression of the disability.  Such evidence is considered highly probative evidence that weighs against a finding of in-service aggravation.

Notably, moreover, while the Veteran is competent to describe symptoms she experienced (see, e.g., Layno v. Brown, 6 Vet. App. 465 (1994)), .  she lacks the medical training and expertise to competently provide an opinion on  complex medical question,  such as whether her preexisting pes planus was permanently worsened during service beyond the natural progression of the disorder.  Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).  Hence, any lay assertions purporting to establish a medical nexus between current pes planus and service have no probative value.  As detailed above, the August 2015 opinion and other evidence of record, simply does not support the Veteran's contentions and provides significant and highly probative evidence against the claim. 

For all the foregoing reasons, the claim for service connection for pes planus must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for bilateral pes planus is denied.



REMAND

Unfortunately, the Board finds that further AOJ action on the claim for service connection for a back disability is warranted, even though such will, regrettably, further delay an appellate decision on this matter.


The Veteran contends that her back disability is related to her military service.  In particular, she asserts that the activities she undertook as part of basic training-including running and carrying rucksacks, duffel bags and machine guns-aggravated her scoliosis.  Additionally, she claims that she has experienced back pain in and since service.  

STRs show a normal spine upon enlistment examination in October 1987.  Her remaining STRs are negative for any mention of treatment for a back condition, except a January 1993 separation examination shows an impression of mild scoliosis.

In April 2015, the Board remanded the Veteran's claim to afford her a VA examination to obtain opinion addressing the  etiology of the Veteran's back disability-specifically, scoliosis.  The Board directed the examiner to provide an opinion as to whether the Veteran's scoliosis is a congenital or developmental disorder, and if so, whether it is at least as likely as not that the disorder was aggravated due to superimposed in-service injury or disease.  If the VA examiner found that the disability was not a congenital or developmental disorder,  the examiner was asked to provide an opinion as to whether scoliosis clearly and unmistakably existed prior to service; and, if so, whether the disability was clearly and unmistakably not aggravated during or as a result of service.  If the disability was not deemed to have clearly and unmistakably preexisted service, the examiner was to opine whether the disability was incurred during service.  

Pursuant to the April 2015 remand, a  VA examination was conducted, and medical opinion obtained, in August 2015.  The August 2015 VA examiner diagnosed DJD of the lumbar spine and found that the Veteran did not have a current diagnosis of scoliosis.  While the examiner still offered that "scoliosis, whether congenital or developmental" is not caused by or a result "due to superimposed inservice injury or disease," the examiner did not offer an opinion as to whether the Veteran's diagnosed  DJD of the lumbar spine is etiologically related to his military service.  Moreover, private treatment records show a diagnosis of lumbago.  Therefore, the Board finds that a remand is necessary to obtain a VA addendum opinion addressing these additionally diagnosed back disabilities.   

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include VA outpatient records dated since May 2014.

The AOJ should o give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining  claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran d since March 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist her in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available record and/or responses from each contacted entity are associated with the claims file, arrange to obtain an addendum opinion from the VA examiner who conducted the August 2015 VA examination.

If that individual is no employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion from an appropriate physician  based on claims file review  (if possible). Only arrange for the Veteran to undergo further examination, by an appropriate physician, if deemed necessary in the judgment of the physician designated to provide the addendum opinion.  

The entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 

With respect to each diagnosed DJD of the lumbar spine and lumbago, the physician examiner should provide an opinion, based on sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically related to his military service, to include symptoms alleged to have occurred therein.

In addressing the above, , the physician  must consider and discuss all pertinent in and post-service medical and other objective evidence of record.   If lumbago is not deemed a valid diagnosis, the physician should clearly so state, and explain why.  

The physician must also consider all lay  assertions-to include the Veteran's competent assertions as to in-service activities, and as to the nature, onset and continuity of symptoms.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

Complete, clearly stated rationale for the conclusions reached must be provided. 

5.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal, in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


